 NU-SOUTHERN DYEING & FINISHING, INC.573Nu-SouthernDyeing&Finishing,Inc.,andHendersonCombiningCo.andGlassBottleBlowersAssociation of the United States andCanada,AFL-CIO. Case 11-CA-3764successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONNovember 13, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn May 6, 1969, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondent filed a statement of exceptions to theTrial Examiner's Decision and the Charging Partyfiled an answer to that statement.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, the answer,and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent,Nu-Southern Dyeing &Finishing Inc.,andHendersonCombining Co.,Henderson, North Carolina, their officers, agents,in finding, in agreement with the Trial Examiner, that RespondentviolatedSec8(a)(5)of the Act, we apply the standards governingpreviously established bargaining relationships rather than those relating toinitial organization situations (CfN L R B vGisselPacking Company,395 U S 575) The principle has long been established that an employermay not lawfully withdraw recognition from an incumbent union becauseof an asserted doubt of the Union's continued majority unless his assertionof doubt is raised in a context free of unfair labor practices, and issupported by a showing of objective considerations providing reasonablegrounds for a belief that a majority of the employees no longer desireunion representation (See, e g ,CelaneseCorporation of America,95NLRB 664, 671-672,LavstromMfg Co.151NLRB 1482, 1484 enfddenied on other grounds 359 F 2d 799 (C A7),TerrellMachine Co ,173NLRB No 230N L R B v Gulfmont Hotel Co,362 F 2d 588 (C A. 5),N L R B v The Little Rock Downtowner, Inc.414 F 2d 1084 (C A 8)And, CfUnited States Gypsum Co.157NLRB 652 The burden ofproving the existence of such reasonable grounds rests on the employerlibid)Applying these standards to the facts of this case, we find thatRespondent has not sustained that burdenSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner A hearing in theabove-entitledproceedingwas held before the dulydesignated Trial Examiner on March 18 and 19, 1969, atHenderson, North Carolina, on complaint of the GeneralCounsel against Nu-Southern Dyeing & Finishing, Inc ,and Henderson Combining Co , herein together called theRespondent, or the Company. The issue presented iswhether the Respondent's refusal to bargain with GlassBottleBlowersAssociation of the United States andCanada,AFL-CIO, herein called the Union, violatedSection 8(a)(5) of the Act. A brief was filed by the UnionUpon the entire record and from my observation of thewitnesses, I make the followingFindings of FactITHE BUSINESS OF THE RESPONDENTTheRespondent is a North Carolina corporationengaged in the dyeing and finishing of textile products atitsHenderson, North Carolina, plant. During the past 12months, a representative period, the Respondent shippedgoods valued in excess of $50,000 from this plant to placesdirectly outside the State of North Carolina During thesame period it caused goods valued in excess of $50,000 tobe shipped to its plant directly from out-of-state sources. Ifind that the Respondent is engaged in commerce withinthemeaning of the Act and that it will effectuate thepolicies of the Act to exercise jurisdiction herein.IITHE LABORORGANIZATION INVOLVEDGlassBottle Blowers Association of the United Statesand Canada,AFL-CIO, is alabor organization within themeaning of Section 2(5) of the ActIII.THE UNFAIR LABOR PRACTICESThe issue of the caseThis is literally a refusal to bargain case A majority ofthe employees voted in favor of the Union in January1967, the Regional Director issued a certification to thateffect in June and in November of that year the partiessigned a 1-year collective-bargaining agreement. As thecontract year was ending the Union asked the Companyto bargain towards a new one and the Respondent refused,on the stated ground that the Union no longer representedamajority of the employees. Established Board law haslong been that where the contract of a certified bargainingagent is about to expire there exists a presumption thatthemajority status upon which the exclusive recognitionrests continues to exist' And where, at such a time, anemployer attempts to place the Union's majority status inissue, it "must demonstrate by objective considerationsthat it has some reasonable grounds for believing that theUnion has lost its majority status since its certification "United States Gypsum Company,157 NLRB 652 In theend the question becomes whether the record as a wholeproves the complaint allegation that the Respondentraised the question of majority, and for that reason'CelaneseCorporation of America,95NLRB 664,TerrellMachineCompany.173 NLRB No 230179 NLRB No. 96 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to bargain, in bad faith, in which event its refusalbecomes a violation of Section 8(a)(5) of the ActEvidence in support of the complaintGary Baldecchi, president of Nu-Southern, one of thetwo companies which together constitute the singleemployer to whom the Union was certified, is the manwho runs the entire plant, is solely responsible for alllabor relations, andmade the decision to withdrawrecognition from the Union. The contract was due toexpire on November 16, 1968, on September 13, Baldecchiservedwrittennoticeof intent to forestall automaticrenewal and to end the contract, and on September 24,theUnion responded by requesting negotiations For theCompany, on October 8, Baldecchi told the Union hewould not bargain Called by the General Counsel as awitness at the start of the hearing 5 months later, he wasasked why he had so refused, and he answered one reasonwas an antiunion petition signed by employees, and"From the very beginning the union never functioned as aunion, as far as handling grievances or even maintaining abulletinboard, the simplest things, and just generalinterest, people never seemed in the plant to even refer tothe union or talk about it, or try to use the grievanceprocedureWe had little or no contact with the union; infact, throughout the contract "Chief among the facts upon which the complaint restsfor a finding of bad faith in the Respondent are twoincidents. The first is a visit to the plant by Harry Moore,international representative of the Union, who came totalktoBaldecchibeforetheSeptember notice oftermination by the Company He testified that because ithad taken 5 months to achieve a contract in 1967 - fromthe certification in June to November when the contractwas signed - he wanted to start talking earlier than thecontractprovidedAccording toMoore, in responseBaldecchi said ".he hoped we would just leave himalone, they were having problems in their operation, therehad been a water shortage, they weren't making anymoney, and he just hoped we would let him alone Hedidn't want to deal with us, he was small, and he wishedthat we would leave him alone." When Moore insisted hewanted to negotiate, Baldecchi added " .he hadlearned a lot since the union had been in there, and thathe had treated these people good now, and he didn't seeany need for the union."Testifying later, Baldecchi remembered this visit, butsaid"Itwas very casual," "Not much of any realimportanceIreallycan't recall if he had anycomplaints- I don't know the purpose of his visit Ican't recall the purpose of his visit I don't know why hecame, I'll put it that way I can't recall."Reminded by counsel for the Respondent of whatMoore, in his testimony, had attributed to the Companypresident, Baldecchi then opened up as followsIrecall saying the fact that I couldn't see how theywere- I don't think I said that - I said I didn't seehow they were making any money on Nu-Southernemployees. I just don't see how they could justify theexpense of keeping this Union in the plant or whateverhave you, because I just didn't think I said that wewere just like a splash in the ocean, or something likethat, that we were so small compared to these otheroperations all over the countryAs he went on Baldecchi then also remembered thatMoore had come in order to start the negotiations, butthat his position had been it was "just too early even todiscuss the thing "With this Baldecchi's total testimony, and consideringthe demeanor of the two witnesses, I credit Moore'sversion of this conversation.The second principal event upon which the GeneralCounsel relies is a talk the Company personnel director,CarlyleMorris,gave the assembled employees onSeptember 24, 1968. He gathered them in separate groups,the first and the second shifts in one, and the third inanother and gave essentially the same talk to both. Fiveemployees testified about Morris' remarks concerning theUnion, and there is a seeming conflict between theirstoriesand the testimony of severalmanagementrepresentativeswho were also presentAllwitnessesagreed that Morris devoted much of his speech to mattersof safety, accident records, and a severe water shortage ofthe moment, and that meetings devoted to such problemsare regularly held each month. The last part of the talkdealtwith continued recognition of the Union and apetition aimed at unseating it Both groups of witnesses,employees and management people, recalled Morris saidhe had been approached by employees who did not wishto be represented collectively, he had inquired how thiscould be accomplished, the employees who so desiredshould sign a petition to that effect, all this should bedone neither during working hours nor anywhere oncompany property, and the employees were free to do asthey pleased about it.There is a question whether the personnel director alsotold them the Company preferred not to deal with theUnion and thereby urged them to declare themselvesagainst itEmployee witnesses quoted Morris as followsWilbertHutcherson"He said the company was now gladthat the union would - that they would no longer needthe third party, and the company had been run before theunion, and he thought now they could run it without theunion again."Samuel Rice"We have no intentions ofdealing with a third party "William Jordan "he justsaid a third party wouldn't be no good, wouldn't be anygood to us, we didn't need a third party "Earl Parham11they could sign a petition, and get the union out, andfrankly speaking, he said, for his part he didn't see whywe needed a third party in there He said he couldn't seewhy the employees and the employer couldn't get alongwithout the union, that we had worked and slaved hardfor our money, and he didn't see why, he said they hadn'tlifted a finger, and he didn't see why they should get any "James Summerville " .he said if they had got alongso far without a union, he didn't see why we should have aunion, we could do without it, we were just like one big,happy family ... "Baldecchi, the president, said he was present and didnot hear Morris say he would be "glad" if the Union wereout,but instead told the employees the Company"couldn't show any partiality," and the employees shoulddo as they wishedWilliam Granger, a supervisor, whowas also present, testifiedMorris did not indicate "theCompany's position " Of greater significance, and largelydeterminative of whatever question of credibility theremay be, is Morris' own testimony. He denied flatly havingsaid "we have no intention of dealing with a third party,or "I don't see why we need a union." Asked to repeatwhat he did say, he stated it this wayWell, I said in regards to that that previously I was arank and file employee with the Company for 11 1/2 NU-SOUTHERN DYEING & FINISHING, INC.575years and I never had to pay a third party, and if I didpay a third party, I would certainly want somerepresentation,and I hadn'tseen any representation inthis plant during the contract.In some other context these words might be describedas no more than an expression of opinion Coming at theverymoment the personnel director was advising theassembled employees of the technique of a petition toremove the Union from the plant, they constituted asmuch a clear message that it was the Company'sdesirethat they circulate such a petition and sign it It was forallpractical purpose Morris urging the employees to takethis action to reject collective bargainingUnderstandablythe employee witnesses could not recall his words withprecision 5 months later,but I must credit their collectivetestimony thatMorris expressed the opinion a "thirdparty"was not necessary,that he, at least,preferred notto have a union,and that it would be better for them tosign the petition he suggested In the circumstances of themoment, regardless of whether any employees hadpreviously told him they were opposed to having a union,hiswas direct instigation of the petition and therefore, Ifind, a violation of Section8(a)(I) of the Act. With this- an unfair labor practice - the genesis of the petition,theRespondent's later reliance upon it as a basis for itsrefusal to bargain further with the Union emerges as anact taken in bad faith.Evidence of dissatisfaction with acollective-bargaining agentmust properly arise in theemployees themselvesif it is to carryany weight; the"employer cannot vicariously raise the question forthem "N LR B v SansonHosiery Mills. Inc ,195 F 2d350 (CA 5)That Morris intended to implant rejection of the Unionas a desirable objective in the minds of the employees is afinding madeclearer bythe attitude expressed a month orso earlier by Baldecchi when union representative Mooreinvitedhim to begin negotiationsHe told Moore "hedidn't want to deal with us,he was small,and he wishedthatwe would leave him alone."Itwas this desire thatMorris later evoked in the employees at his September 24meetings.And the record as a whole shows clearly theemployees take the personnel director'swords seriously inthis plantHe told them not to circulate the petition insidethe plant For the most part they did not,and on thoseoccasionswhen Granger,also calledMac, did solicitsignatures inside the building,he did it in the bathroom,holding the paper folded inside a piece of cloth in order toconceal it from the supervisors There is no reason tobelieve the employees would be less sensitive to Morris'suggestion that they move in the direction he wished, he isthe personnel directorAffirmativedefense, assertedloss of majorityTo say, as does Board law, that there exists apresumptionofcontinuedmajoritywhen a regularcollective-bargaining contract is about to expire, meansthatabsent any reason for concluding otherwise anemployer's refusal to continue recognizing the Union asexclusive agent must be found unlawful Stated differently,in such a situation it is the employer who must comeforward with a reasonable amount of evidence, proof ofsome sort, to rebut the presumption, to show there wassome objective ground for his stated belief that theemployees no longer desired to be union represented It isan affirmative, or positive proposition that his evidencemust at least tend to indicate If the Respondent's such"evidence"inthiscase,argumentativeconclusionsrepeatedly intermixed with factual assertions, be viewed inits totality there appears a defense based upon a negativeproposition, rather than a positive, affirmative one Theessential contention is that there was no evidence, duringthe contract year, that the Union in fact did represent amajorityThe witnesses spoke of there being a void Butthisistantamount to refusing to recognize thepresumption,which takes the place of affirmative,continuingproofIneffecttheRespondenteithermisconceives or rejects the rule of law upon which thecomplaint initially restsThe position is unpersuasive bothbecause as a matter of logic the negative cannot take theplace of the positive, and because industrial peace andstability,here advanced as reason to discontinue unionrecognition, is the very objection towards which the entireprinciple of collective bargaining is aimedThat this was truly the Respondent's reason forquestioningmajority appears clearly from the statementBaldecchi made at the hearing when he was called in theend as a witness for the Company Now he was asked byRespondent's counsel why he had decided not to bargainany moreWell, this is really a long process I would saystarting, going back to the original election, in fact, thelist that we received was merely a verification of what Ihad felt and known all along*****Isaid I either felt or knew several situations thatexistedbecause going back to the original electionwhich is a matter of fact or record, the Union barely -itwas a very close election, it was a matter of four orfive votes either way So from the initial countdown,theyweren't very strong, to speak of, based on theelectionAnd then, of course, we had a tremendous turnoverof people and while these employees weren't involved inthe election and did not even know who the Union was,certainly did not know who Mr Moore was -*****Why I said they didn't know Mr. Moore, he hadn'tbeen around, so they couldn't have known him or seenhim, shall we say*****the Union was what I would consider to be verydormant during this period*****Then, of course, I mentioned earlier about thebulletinboard displayswhereby provisions of thecontract they were supposed to let us know of anyleadership in the Union. We had to have somebody todeal with in the plant, and this was the way to do it, byposting it on the bulletin board. And I think after theinitial list it became so multilated and changed -So the leadership list wasn't maintained, in fact, thebulletinboard itself after a while wasn't beingmaintainedThey weren't even posting membershipmeeting notices up You can sense in a plant when youhave got a Union, because I have had experienceBefore listing the items which Baldecchi called detailedproof of loss of majority, one more pervasive defense 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDargument must be considered in its correct light. It wasthe International Glass Blowers Union that was certified,in the small town of Henderson, in North Carolina, noofficer or full-time representative of the International isstationed, nor is there any International office there assuchCorrespondencereceivedinevidenceshowsInternationalUnionaddressesinAnderson,SouthCarolina,and Philadelphia, PennsylvaniaThere is aLocal 222 in Henderson, and it appears to be also thebargaining agent for employees of another company,LawrensGlassCo , located in that town After theelectionamong theRespondent'semployeestheInternational told them to pay their dues through Local222, allmembers of the Union bear this relationship,through a local, to the International. And those employeesof the Respondent who went to union meetings attendedmeetings of Local 222 The Respondent did not file a briefto explicate its theory of law, but it is clear from therecord testimony it argues all union activities by itsemployees in and through Local 222, all attempts byagentsorofficersofLocal222 to deal with theRespondent with respect to these employees, must beignored in this case as though they had never happenedWhen Baldecchi said the Union was "dormant," he meantstrictly the International. Indeed he admitted telling allmanagerial personnel to have nothing to do with anyperson in any way associated with Local 222 "Yes, sir,we made it quite clear to Mr. Matule and Mr CarlyleMorris that our contract, our dealings were strictly withthe International Union, and not with the Local, and wewould direct our dealings to the International only "Itcan only be supposed that for this restrictive andnovel theory of law the Respondent rests upon decisionalprecedent holding that an employer is not required toexecute a contract with any labor organization other thanthecertifiedone,not even the local of a certifiedinternational It does not follow from this rule of law thatemployees may not join a local of their choice, that theymay not be represented in grievances by union agentsselected from any local's staff, or that any such activitiesby them are not union activities in every sense of theword I find this aspect of the defense totally withoutmeritThe contract gave the Union the right to use bulletinboardsintheplantand to designate employeerepresentatives, such as shop stewards or departmentcommitteemen, to handle any complaints or grievancesthatmight arise Shortly after the agreement was madetheUnion posted a notice on the bulletin board listingapproximately 15 such stewards and committeemen Itremained on the board perhaps 4 or 5 weeks - the recordisnot clear in this respect - and then disappearedWhileitwas posted some of the names were marked through, inpencilor ink; others appeared, apparently added inhandwriting by someone, and some of these also laterappear to have been struck off. Testimony about howmany names were so "scratched off" the list cameprincipally fromMorrisThe personnel director said henoticed this defacing of the notice because many times hesearched for persons among the employees to act as unionagents,but could not find any. He started by saying"Some of them [the employees], a great deal of them,"asked how their names might be removed from the list.As he talked he vacillated between many and very few.the listgot to the place there was not any names on itthat hadn't been scratched outIsaw a man's namepencil marked through.Within a couple of days, thebiggest percent of the names were unrecognizable . . .With the exception of one or two or three or four "SupervisorWilliam Granger, of the tubing department,who works near the bulletin board, said "at one time oranother there had been several names penciled out on thelist" The only names he could remember were thoseof Paul Deake and Erwin Pulley, and two persons in hisown tubing department, Charles A Ayscue and DonWoodruffEvidence about how many names were thus penciledthrough on the posted notice was merged, in the testimonyof both Morris and Supervisor Granger, together withtheir further telling about employees whom they invited toact as union agents and those who turned to them forassistance in avoiding any responsibility to act for theUnion It is the merger of these three concepts - namesscratched from the list, employees desiring not to berepresented by the Union, and management's inability toprevail upon them to act as stewards or committeemen -that the Respondent presents as separate and cumulativeelements of proof of loss of majority In fact, apart froma confusion in terms, all this involves is an expression ofattitudeby a limited number of employees, for theindividualswhose names the two witnesses could recallconstantly recur and place the same persons in all threeaspects of the defense presentationClyde Tilloston was one of the prime movers in theorganizational campaignAfter the original posted list haddisappearedMorris wrote to the Union for a new one,and Local 222 sent him one, while the matter is notabsolutely clear on the record, it seems to be substantiallya relisting of the original names At the start of his recitalMorris said that when he received this, on January 8,1968,he talked to Tilloston because "I wanted tocooperate with him," and that Tilloston replied "he didn'twant any part of it" and how could he "get out of theUnion " Much later in his testimony Morris related thisconveisation differently"Iwent to Mr Tilloston, andtried to find out which direction we were going to move inthis time " He then also explained that this was one ofthose occasions when " . . if we had a problem I felt likeIwanted the man to receive justice and know he receivedjustice or what-have-you-some days in between " Tillostondid not testify, as indeed not a single rank-and-file workerwas called to support the defense, nor any who laterbecame supervisors Tilloston was made supervisor shortlyafter this incident, according toMorris "2, 3 months"laterCharles Ayscue was also named individually by the twowitnesses.Morris said this was one of the two men heapproached to see if he "would take the responsibility -.Because we did havenot what you would call agreivance, but I had a normal routine daily problem withan employee, and I asked Charles if he would sit in on it,and see that the man did get full justice from a companystandpoint "Morris then added Ayscue said "he was notinterested in being a shop steward," but did "sit in onone " Ayscue was one of the principal actors in solicitingsignatures to the antiunion petition in September, and wasalso promoted to supervisor on November 4Samuel Rice was also invited by Morris to act, and he"did come in and sit on some of them", "them" meaning"problems" as Morris defined themMorris also recalledaman named Peoples coming to him to say "he wasaccepting the committee or some kind of chairman of acommittee " The only other man mentioned by Morris asan employee expressing antiunion sentiments were Deakeand Pulley, of whom supervisor Granger also spoke, andWhalley. As to this last man Morris testified he asked the NU-SOUTHERN DYEING & FINISHING, INC.man " . . . if he would sit in on this meeting,and thiswasn'ta grievance-thiswas a problem that we werehaving in the plant with an employee's production recordor with his production and I wanted somebody to sit in tosee that justice was done,...."Finally, there is mentionof one Robert Burnell;Morris once asked for volunteersto act concerning a safety problem,Burnell offered, and"we put him on the safety committee and he toured theplant with me. .As to the remaining facts said to support the defensethere is no substantial dispute on the record.Five or sixemployees became dues paying members of the Union.Only two appeared to have attended union meetings,Tilloston only in the beginning.Two grievances were filedduring the life of the contract,one involvingAyscue andanother concerning vacation pay for employee Parham;this last was brought to the plant by a Miss Wilkerson,secretaryof Local 222.Both appear to have been settledamicably.Morris agreed at the hearing"there was no realcause for grievance to be tried."Throughout the contractyear two notices of union meetings were posted on thebulletinboard.There was a turnover in the employeecomplement,Morris first said"Iwould estimate it wasbetter than 100 percent,"but later, asked to estimate howmany of the original employees remained at the end of thecontract,said it would be "hard" to estimate, "well, itwould be a rough guesslet'ssay 10 percent." Norecords were offered in evidenceConclusionIconclude that the refusal to recognize the Union onOctober 8, 1968, was not grounded upon a good faithdoubt about its majority status and therefore constituted aviolation of Section 8(a)(5) of the Act, as alleged in thecomplaint. The sole element of proof truly falling in theareaofwhat can be called objective considerationsrelevant to the question of majority, is the testimony thatthereweresomeemployeeswho volunteered tomanagement agents their desire not to act as union agentsand not to be represented by the Union. There had alwaysbeen a dissident group, and the number of such personswho of their own accord expressed this view does notappear to have been substantial, so far as credibleevidence is concerned. Repeatedly the personnel directorkept saying he could find nobody willing to act for theUnion, that everybody's name was struck from theoriginallistof selected representatives.Thesewereconclusionary phrases; other testimony, including some ofhis own, indicates only some names were struck from thelist,and all the Respondent's witnesses together couldremember but very few individual employee names tosupport the broad assertion. Clearly Morris exaggerated.SupervisorGranger testified that at the September 24meeting Morris said he had been approached by "several"employees;Matule's version is that Morris said "many"employees had inquired "what the Company's positionwas with the Union," but that with respect to those whohad expressed a desire to remove the Union, Morris onlysaid "several" had asked. That Morris was doing morethan answering questions that day is shown by his furtherstatement to the employees - as also testified by Matule. . he felt that due to the fact we had a lot of newemployees in the plant who had been hired during the lifeof the contract and were not familiar with the activitiesthat led up to the negotiating and signing of a contract,that this subject of the upcoming expiration of thecontract was of general interest to all employees. And this577was the reason why he brought it up in the generalmeeting."The petition now called antiunion serves little to proveloss of a majority in fact, if only because it was companyinspired and born of the Respondent's unlawful conduct.There is also uncontradicted testimony by severalemployees that when solicited to sign, or even when theysigned, the single sheet of paper presented to themcontained no writing of purpose at all, and that in someinstances the solicitors were evasive as to whether theysought to remove or retain the Union. The principalsolicitors of the petition later given to supervisor Grangerappear to have been Lubie Wallace, Sr., whose two sonswere then supervisors, John [Mac] Granger, a cousin ofsupervisor Granger, and Ayscue, promoted to supervisor 2months later. None of them appeared at the hearing tooffset the testimony of the General Counsel's witnesses. Inany event, there was also a prounion petition circulated ata later date, and while it is no more probative than thatoffered by the Respondent, it does tend to offset the latterfurtherA presumption of continuing majority cannot bequantitatively scaled to the measure of majority scored inthe election. There is no obligation upon employees to paydues to the Union of their choice 2 They need not attendunionmeetings, and if they do not complain aboutworking conditions during the life of a contract, the factindicatesasmuch satisfactionwithand continuedadherence to the Union, as indifference, and especiallyrejection:' There were grievances filed, there were noticesof meetings posted, there were employees who functionedas union representatives inside the plant. The Respondentcannot avoid the statutory duty to bargain with theregularly chosen representative of its employees on thegrounds that the Union failed, in the opinion ofmanagement, to keep on proving affirmatively its right toact as bargaining agent throughout the period of thecontract.'Most important of all in this case it must beremembered that union activity means employee activity,not employer activity. For the most part the Respondentpoints to the refusal of employees to accept the personneldirector's requests that they be agents of the Union. It isthe Union which selects its spokesmen, not the employer.Everything was satisfactory, the waters were quiet. Thetruth isMorris went about the plant asking employees .tostand up and be counted. When he asked Tilloston "whichdirection are we going to move," he was asking the manto declare himself either in support of or in opposition tothe Union. Were it alleged in the complaint it could wellbe this statement was pure interrogation, and possibly anunfair labor practice in itself. Tilloston's answer, as well'Ni R B v GulfmontHotel Company,362 F.2d 588 (C.A 5)'UnitedAircraftCorporation,168 NLRB No_ 66'There is no real dispute with respect to the composition of theappropriate unitAccordingly I find, as alleged in the complaint,and as setout in the 1967 contract in evidence,that all production and maintenanceemployees employed at Respondent's Henderson, North Carolina, plant,excluding office clerical employees,floormen,shift leaders, formula men,guards and supervisors as definedin the Act,constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Sec. 9(b) ofthe ActIalso find, on the basis of the conclusions reached above,that GlassBottle Blowers Association of the United States and Canada, AFL-CIO,was on October 8, 1968,and at all times since has been the representativeof the majority of the employees in the above-described bargaining unit,and by virtue of Sec. 9(a) of the Act, has been and now is the exclusivebargaining representative of all the employees in said unit for the purposesof collectivebargaining 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDas those of the many others the personnel director tried tosmoke out, are the weakest of reeds to carry the burden ofconvincing proof resting upon the Respondent.In the total circumstances revealed by this record, Ialso credit the testimony of Samuel Rice, denied ' byBaldecchi, that one morning in September of 1968, whilethe president was driving him to his home to do somepersonal work, Baldecchi spoke to him about the Union.According to Rice's thus credited testimony, Baldecchiasked "why did I fool around with anything like that, hesaid, at my age I should think about my security " I findthat by that statement Baldecchi gave Rice to understandthat continued union activity would endanger his positionwith the Respondent, and thereby violated Section 8(a)(1)of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section 111,above, occurring in connection with its operations asdescribed in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing the free flow of commerceUpon the basis of the foregoing findings of fact andupon the entire record, I make the followingCONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act.2The Union is a labor organization within themeaning of Section 2(5) of the Act.3All employees of the Respondent's Henderson, NorthCarolina, plant in the unit described above constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act4The Union was on October 8, 1968, and at all timesthereafterhasbeen the exclusive collective-bargainingrepresentativeofRespondent'semployeesintheappropriate unit within the meaning of Section 9(a) of theAct5.By refusing to bargain with the above-named labororganization in good faith the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act6By the aforesaid conduct and by threatening todiscriminate against an employee because of his unionactivities the Respondent has engaged in and is engaginginunfair labor practices within the meaning of Section8(a)(1) of the Act7The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendthatNu-SouthernDyeing& Finishing, Inc , andHenderson Combining Co , Henderson, North Carolina,their officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively in good faith withGlass Bottle Blowers Association of the United States andCanada, AFL-CIO, as the exclusive representative of allemployees in the bargaining unit.(b) Threatening employees with discrimination becauseof their union activity or in any other manner interferingwith, restraining, or coercing its employees in the exerciseof their rights to self-organization, to form, join, or assistany labor organization, to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities2Take the following affirmative action which I findwill effectuate the policies of the Act(a)Upon request bargain collectively with the Union asthe exclusive bargaining representative of all employees inthe appropriate unit described above, with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment, and if an understanding isreachedembody such understanding in a signedagreement(b)Post at its place of business in Henderson, NorthCarolina,copiesoftheattachednoticemarked"Appendix "5 Copies of said notice, on forms provided bytheRegional Director for Region 11, shall, after beingsigned by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps it hastaken to comply herewith 6'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended OrderofaTrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOTrefuse to bargain collectively withGlass Bottle Blowers Association of the United Statesand Canada,AFL-CIO,as the exclusive representativeof the employees in the bargaining unit describedbelow.WE WILL NOTthreaten to discriminate againstemployees because of their union activities, or in anyothermanner interfere with, restrain,or coerce ouremployeesintheexerciseoftheirrighttoself-organization, to form, loin, or assist any labor NU-SOUTHERN DYEING & FINISHING, INC.organization,tobargaincollectivelythroughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activitiesWE WILL bargain collectively, upon request, with thisunionastheexclusiverepresentativeofallouremployees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment and, ifanunderstandingisreached,embodysuchunderstanding in a signed agreementThe bargaining unit isAllproduction and maintenance employees in ourHenderson plant, excluding office clerical employees,579floormen, shift leaders, formulamen, guards andsupervisors as defined in the ActNU-SOUTHERN DYEING &FINISHING INC, ANDHENDERSON COMBININGCo.(Employer)DatedBy(Representative)(Title)This notice must remain for 60 consecutive days fromthe date of posting and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatewiththeBoard'sRegionalOffice,1624WachoviaBuilding, 301North Main Street, Winston-Salem, NorthCarolina 27101, Telephone 919-723-9211.